UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6349



ANTIONE A. WEST,

                                               Plaintiff - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-2280-WMN)


Submitted:   August 4, 1998                 Decided:   August 25, 1998


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Antione A. West, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antione A. West seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See West v. Corcoran, No. CA-97-2280-

WMN (D. Md. Feb. 12, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2